 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN RANKINS,                                    No. 2:15-cv-01164 KJM DB P
12                            Plaintiff,
13             v.                                        ORDER TO SHOW CAUSE
14    ALEXANDER LIU,
15                            Defendant.
16

17            Plaintiff, Norman Rankins, is a state prisoner proceeding pro se and in forma pauperis in

18   an action brought under 42 U.S.C. § 1983. The action proceeds on plaintiff’s third amended

19   complaint, filed July 10, 2017. (ECF No. 40.)

20            Defendants filed a motion for summary judgment on October 18, 2018. (ECF No. 53.)

21   The time for filing an opposition to the summary judgment motion has passed and plaintiff has

22   not filed an opposition or requested an extension of time in which to file an opposition.

23            Accordingly, within twenty-one days of the date of this order, plaintiff shall show cause in

24   writing why this case should not be dismissed for his failure to file an opposition to the summary

25   judgment motion. See E.D. Cal. R. 230(l).

26   Dated: December 3, 2018

27
     DLB:12
28   DLB1/orders/prisoner-civil rights/Rank1164.osc

                                                         1
